DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered. 

Claim Status
Claim 88 is new.
Claims 48, 61-62, 64, 70, 74-75, and 78-79 are canceled.
Claims 1-45, 49-55, 67-68, and 71 are withdrawn.
Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is being considered by the examiner.


Rejections Withdrawn
Double Patenting
The rejection of claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-81 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 16-22, 28, and 33-38 of copending Application No. 14/489182 in view of OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008), and Danishefsky (US2003/0153492, published 08/14/2003) is withdrawn in favor of the new rejection below. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments:  The Examiner rejected claims 46, 47, 56-60, 63, 65, 66, 69, 72, 73, 76, 77 and 80-87 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Specifically, the Examiner rejected the claims allegedly on the ground that removal of the previous maxima of both the variables n (3000) and m (20) in the formula recited changes the claims’ scope such that they encompass larger n and m values than were originally contemplated and therefore adds new matter.
In response, Applicant respectfully disagrees. The claims as currently recited are limited by Globo H/KLH epitope ratios ranging from 750 to 3000 (See claims 46 and 58). Furthermore, it would be appreciated by one of ordinary skill in the art at the time of filing of the instant application, that the maxima of m is 20. Therefore, one of ordinary skill in the art guided by teachings of the instant specification would have been able to visualize the different n and m combinations to use to achieve said claimed epitope ratio. Applicant submits that it would be inappropriate to require the maxima values for n and m and that no new matter has been added by their removal from the claims.
The Examiner also rejected claims 84 and 87 allegedly on the ground that they contain two epitope ratios that were not called out in the original disclosure 780 and 1611.
In response, Applicant respectfully disagrees. Applicant submits that the original disclosure provided support for the epitope range encompassed by 750 to 3000. Applicant further notes that support for epitope ratio 1611 is provided in Dr. Huang’s declaration (submitted herein).
In view of the above, Applicant respectfully requests withdrawal of the cited 112(a) rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
No declaration was submitted with Applicant’s response and so it cannot be considered.  Regardless, a declaration does not provide support for original disclosure.  This must come from the original claims or specification, for example.  Thus, Applicant’s arguments over the declaration are not persuasive.  Also, the range of 750-3000 does not disclose every value therein, only a range and so does not support 780 as a ratio for the reasons of record.
Applicant states that the maximum of m would be 20 to one of ordinary skill in this art.  This is not persuasive since this is mere allegation and they provide no logic for it. They may feel that a didecamer provides this but in fact this is only the natural upper limit of KLH.  However, the aggregate of instant claims can be a covalent bond and so any amount of KLH can be added.  Therefore, implicit support for m of 20 still being in the claims is not present and this argument flawed.
Applicant then argues that the n and m values to achieve the recited ratios can be visualized by one of ordinary skill.  This is not the issue here.  The issue is whether or not Applicant taught the infinite values of the pending claims.  They did not.  Thus, for the reasons of record, the claim scope goes well beyond the original disclosure and the claims thus contain new matter and stand rejected here.  Furthermore, it is insufficient for the specification to render obvious a claim element.  It must teach it to avoid new matter.  Therefore, the obviousness of any n and m combination within the epitope ratio range recited is of no moment here.  With respect to the properness of maxima for these values, 
Thus, this rejection stands and is made for new claim 88 for the reasons of record.

Claim Rejections - 35 USC § 103
Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 remain/are rejected under 35 U.S.C. 103 as being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998, previously cited), and Krantz (US2004/0247608, published 12/09/2004).
Applicant’s Arguments:  The Examiner rejected claims 46, 47, 56-60, 63, 65, 66, 69, 72, 73, 76, 77 and 80-87 under 35 U.S.C. 103 as allegedly being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate 
In the rejection, the Examiner agreed that neither OBI Pharma nor Gilewski teach the claimed epitope ratio range of 750 to 3000. Applicant hereby further submits that none of the teachings of the other cited references alone or in combination teach or suggest said claim limitation. The Examiner relies on Gilewski to teach an epitope ratio of 732:1 (see page 3271, column 2, paragraph 2) and states that one of ordinary skill in this art would have found it obvious to increase the epitope ratio as in instant claims to at least 750 or more in order to increase immunogenicity of the composition, and they would have arrived at the values of this instant claim through routine optimization of a result effective variable. Put it another way, the Examiner reasons that “one of ordinary skill in this art recognizes that the amount of immunogen in an immunogenic composition is a result effective variable, with high levels causing stronger immune responses”, and therefore it would have been obvious to arrive at the claimed epitope ratio to increase the immune response. See Office Action at page 9.
Applicant respectfully disagrees.
In E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d 996 (Fed. Cir. 2018), the court recognized the following ways to rebut the rejection of routine optimization: (1) if a process parameter may be patentable if it “produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art;” (2) if the prior art taught away from the claimed range; (3) if the parameter was not recognized as “result-effective;” and (4) if the prior art discloses “very broad ranges” which “may not invite routine optimization.” First, with respect to Examiner’s argument that prior art 
As shown, none of the eight identified time points showed a “4, 3, 2, 1” rank order (for antibody titers induced by Globo H-KLH at 3 ug, 10 ug, 30 ug and 100 ug, respectively) as would have been expected if the Globo H-KLH amounts/doses positively correlate with the immune responses produced. In other words, these results clearly show that the maximal immune responses induced by Globo H-KLH at 3 ug is NOT consistently the lowest of the four tested doses and the 100 ug dose also does NOT consistently induce the highest immune responses. Furthermore, the Examiner’s contention that the lower doses take longer to arrive at maximal response appeared to be an attempt at selectively interpreting the data, since (as shown also in the summary titer data above) 
Taken together, Applicant submits that the Examiner has not established, using the cited prior art reference(s), that the amount of Globo H in Globo H-KLH was recognized as a result- effective variable to increase anti-Globo H-KLH immune responses. Importantly, it is simply unknown at the time of filing of this application, whether adding more of Globo H-KLH would increase anti-Globo H-KLH immune responses.
With regards to Examiner’s argument that it would have been obvious to increase the epitope ratio as in instant claims to at least 750 or more in order to increase immunogenicity of the composition. Applicant disagrees. First, as discussed above, the cited references do not evidence that one of ordinary skill in this art recognizes the amount of Globo H in Globo H-KLH is a result effective variable that could be routinely manipulated to increase anti-Globo H-KLH immune responses. Therefore, a skilled artisan would not be motivated to increase the epitope ratio from Gilewski’s 732:1 to the claimed higher range of 750 to 3000, since the artisan would not consider that increasing said epitope ratio would increase anti-Globo H-KLH immune responses with a reasonable expectation of success.
Second, Applicant notes that in Slovin, it was taught that “[t]he 30-1g dose appeared to be optimal and has been selected for use in future trials” (page 5713, column 2, final paragraph). Therefore, the fact that Slovin did not pick the highest Globo H dose 
In the rejection, the Examiner stated that Gilewski teaches that higher antigen/KLH ratios are preferred (See Office Action at page 8, last paragraph). Applicant finds no such teaching in Gilewski and respectfully requests that the Examiner provides evidence for said statement. In fact, Gilewski finds no significant differences in immunologic responses between the direct conjugation method that produced lower Globo H/KLH epitope ratio (373:1) compared with the crosslinked conjugation method that produced higher Globo H/KLH epitope ratio (732:1) (see page 3271, column 2, paragraph 2; and page 3275, column 1, last paragraph): “no significant differences were observed in antibody titers by ELISA assays, flow cytometric analysis, CDC, or ADCC between the three formulations of globo H vaccine in this trial” and selected the crosslinked conjugation method simply because of its ability to generate greater yields of the Globo H/KLH conjugate (see page 3275, column 2, paragraph 3). Immediately following, Gilewski taught further augmenting the titer and duration of the antibody response (increasing immunogenicity) through “various vaccination schedules, use of a second carrier protein and additional immune adjuvants” (see page 3275, column 2, paragraph 3). Gilewski was silent with regards to any mentioning of further increasing Globo H/KLH epitope ratios. These teachings not only strongly suggested that Gilewski believed further increasing Globo H amounts would not further increase immunogenicity or vaccine effectiveness, but also that there is a lack 
In addition, the Examiner also asserts that Gilewski taught KLH which is a mixture of instant SEQ ID NOs. 1 and 2 and so the conjugate will comprise SEQ ID NO:1, barring evidence from Applicant to the contrary. Applicant disagrees, since these sequences cannot be assumed to be taught in the prior art without clear articulation of the reason(s) why the claimed invention would have been obvious. Please note that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." /n re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval).
In light of the foregoing, Applicant contends that the Examiner’s argument that “one of ordinary skill in this art would not only have found it obvious to increase the epitope ratio as in instant claims to at least 750 or more in order to increase immunogenicity of the composition, but they would have arrived at the values of this instant claim through routine optimization of a result effective variable”, is improper. Without Gilewski 
Applicant would also like to maintain the arguments presented in the previous Applicant’s response for the reasons of record. A revised version with additional arguments is presented below:
As explained in previous responses and Dr. Chao’s Declaration (5, submitted herein), without being bound by theories, inert gas was applied to inactivate the disulfide bonds of the KLH subunits, which maintained the thiolated KLH in oligomeric form (i.e. greatly reduced the reformation of multimers such as didecamers) before its conjugation with Globo H. Exemplary results are described in paragraph [0239] of the instant specification, which disclosed that “glycoconjugate of the invention exhibited a reduced mass in molecular weight as compared with native aggregated KLH didecamers” and is corroborated by data shown in Table 4 and paragraph [0238] that the KLH moieties were basically no larger in size than hexamers.
KLH, at the time of the present disclosure, was considered as one of the potential carrier proteins to contribute enhanced immunogenic activity, particularly enhanced anti-tumor activity (paragraph [0131]). It was known that native KLH is presented as a didecamer unless special conditions were imposed, therefore research were conducted to evaluate KLH’s immunogenic activity associated with its polymerization. As illustrated by the description of an exemplary finding below, the status of the art at the time of filing of instant application was that it was commonly believed that KLH has to be in didecameric form to induce immune responses:

The Examiner cited Krantz to explain that oligomeric forms of KLH have been taught. However, in contrast to the Examiner’s assertions, Applicant found that Krantz’s disclosure with regards to KLH aggregation is actually that it is the larger the better, see paragraph [0081] of Krantz (US2004/0247608): “Hence, the substituted aggregate preferably has an apparent molecular weight of more than 800 kDa, more preferably more than 1,200 kDa, still more preferably more than 1,600 kDa.” . In fact, Krantz had no intention to set an upper limit to the KLH aggregation as long as it is not “so large as to precipitate out of solution,” as to which it suggested 5,000 kDa (paragraph [0085]), which in size was larger than a decamer. Therefore, irrespective of Krantz’s alleged intention to limit the upper size limit due to solubility reasons, Krantz’s teachings clearly preferred larger forms of carrier protein rather than its oligomeric forms.
In light of foregoing, the teachings of the prior art at the time of filing of the present application without question taught away from at least using smaller molecular weight 
As explained above and specifically in Dr. Chao’s Declaration (45, submitted herein) and paragraphs [0237] to [0240] and Table 4 of the present disclosure, the claimed invention comprises the epitope ratio constituted by KLH oligomers. In contrast, the status of the art as well as additional evidence shown below indicates that Danishefsky was using didecamer so that its epitope ratio is not close and gives different clinical meaning from the claimed invention.
The Applicant would like to explain the unexpected biological effects of the claimed invention. The Examiner is invited to see Example 6 and Figure 7 of the present disclosure in which glycoconjugates of 0.17:1 and 0.07:1 weight ratio (Globo H: KLH) were compared. The 0.17:1 glycoconjugate represented an oligomer KLH glycoconjugation. For instance, please see the first column of the table at (5 of Dr. Chao’s Declaration (submitted herein), giving a weight ratio of 0.186:1 (0.298:1.6). Furthermore, the result showed that the 0.17:1 weight ratio induced a better antibody titer.
Additional in vivo animal model experiments were conducted as recorded in Dr. Huang’s Declaration (submitted herein). In that experiment, mice were grouped and injected with glycoconjugates of 1611, 652, and 281 epitope ratios respectively. The result, as quoted below, indicated the immune response (Anti-Globo H IgM) was induced only by epitope ratio = 1611 at Day 11. In addition, both epitope ratios of 1611 and 652 could induce the immune response at Day 25. However, there was no/minimal immune response induced by an epitope ratio of 281. Furthermore, the immune response of an epitope ratio of 1611 is much higher and better than the immune response of an epitope 
Furthermore, in comparison, the fact that Danishefsky was using didecamer can be seen from his journal publication on Proc. Natl. Acad. Sci. USA (1999), 96: 5710-5715 (see Appendix 2, submitted herein). At Vaccine Preparation section of page 5711, Danishefsky specified using Intracel KLH product. The product, the same as the one used in Appendix 1 (submitted herein), contains the intact didecameric KLH molecule, 6000-8000 KDA.
Likewise, Gilewski was using Perlmmune’s KLH product. As explained in a patent granted to Perlmmune (US 5,855,919), “These results demonstrate that (although they 
Hence, in view of the above, the cited references teach away from the limitation of having “a thiolated KLH moiety stored under inert gas before being conjugated with the Globo H moieties” to maintain KLH as oligomer. Without storing KLH “under inert gas before being conjugated with the Globo H moieties,” higher epitope ratio as the present disclosure achieved was impossible, such is supported by the table on page 3 of Dr. Chao’s Declaration and the data present in Dr. Huang’s Declaration submitted herein. Millenium Pharmaceuticals, Inc. v. Sandoz Inc., 862 F.3d 1356 (2071) stands for the assertion that nonobviousness may be established when an invention yields more than predictable results. Thus, the present claim scope is commensurate with the unexpected result on the basis of the limitation of inert gas. Furthermore, in Millenium Pharmaceuticals, Inc. v. Sandoz Inc. the court held that a party must meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis; the mere fact that a certain thing may result from a given set of circumstances is not sufficient to render the result inherent. In that case, the court tried to identify whether each of the references cited suggested or taught the solution to the problems faced when creating an efficacious formulation of bortezomib. As the requisite 
Applicant wishes to bring to the attention of the Examiner Standard Oil Co. v. American Cyanamid Co., 774 F2d 448, 454 (1985), in which the court notes that the person of ordinary skill in the art is an objective legal construct presumed to think along conventional lines without undertaking to innovate, whether by systematic research or by extraordinary insighted. That court stated that inventors, as a class... possess something — call it what you will-which sets them apart from the workers of ordinary skill...” Therefore, Applicant contends that rejection of the subject matter of a claimed invention based on mere mention of elements of the invention in the prior art without a motivation to combine and a reasonable expectation of success, as the court would go beyond the scope of an ordinary person and extends into impermissible hindsight based on the inventor’s disclosure.
Applicant also cites In re Fritch, 972 F.2d 1260 (1992), which held that it is impermissible to use the claimed invention as an instruction manual or “template” to piece together teachings of prior art so that the claimed invention is rendered obvious and unpatentable. In that case, the Examiner relied upon hindsight to arrive at the determination of obviousness.
Additionally, in regard to the rejection based on OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement), Applicant asserts that preliminary studies may not be sufficient to preclude patenting of a subsequent claimed invention based on obviousness. In Otsuka Pharmaceutical Co., Lid. V. Sandoz, Inc. 678 F.3d 1280 (2012), the patent on 7—{ 4—[4—(2,3—-dichlorophenyl)—1- piperaziny] |—butoxy } —3,4—-dihydrocarbostyril 
With respect to OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement) and Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008), these two citations both were silent about the concept of storing thiolated KLH under inert gas to keep its oligomer forms. They also provide no content that is contrary to the common understanding at the time of filing that oligomer KLH is not suitable for inducing anti-tumor effects.
In response to the Examiner’s allegation that Danishefsky ‘952 teaches motivation to use inert gas as recite in the claims. Applicant respectfully disagrees and opines that the Examiner’s interpretation to Danishefsky’s teaching regarding argon gas is improper. “It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslau, 353 F.2d 238, 241 (CCPA 1965).
Danishefsky at lines 22-25 of column 63 merely stated that “air and moisture sensitive reactions were performed in flame-dried apparatus under an argon atmosphere.” This description is generalized, conclusory, and has nothing to do with the purpose of the present disclosure. In fact, Danishefsky mentioned “argon gas” in several 
Furthermore, the Applicant respectfully submitted that in Danishefsky’s earlier invention, US 5,708,163, the completely same description was recited at lines 48-50 of column 41. The other contents regarding argon gas were consistent with the aforesaid teachings of paragraphs listed in Danishefsky. This earlier invention was regarding glycan synthesis and did not mention KLH conjugation. In other words, it demonstrates that Danishefsky was completely not aware of and not intending to apply the argon gas for KLH conjugation.
As such, the Examiner’s interpretation of Danishefsky’s disclosure either lacked explicit reasoning why it was obvious for those having ordinary skill in the art to apply the teaching of argon gas in glycan synthesis to KLH; or the rejection excluded other teachings of the prior art reference that are necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.
Accordingly, the Applicant respectfully submitted that Danishefsky was using didecamer without applying inert gas, so his epitope ratio was constituted with 20-mer KLH. Furthermore, given the fact that the status of the prior art at the time of filing of the present application found use of KLH oligomer for inducing immune response to be undesirable, even if Danishefsky or other prior art know how to maintain KLH as oligomers, those having ordinary skill in the art would have no motivation to do that and would find the result of the Example 6 of the present disclosure unexpected.
To sum up, the Applicant respectfully submits that those having ordinary skill in the art would not be motivated to reach higher epitope ratio based on the teachings cited by 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive. 
With respect to all the previous arguments made by Applicant, these have already been addressed on record.  See the previous action.
The epitope ratio of instant claims is taught in the prior art cited.  See Ragupathi for example.  Also, motivation to have an epitope ratio of 750 or higher was provided in the rejection, making the conjugate more immunogenic.  Thus, Applicant’s allegations that such were not provided are incorrect.
With respect to Applicant’s argument that the epitope ratio is not a result effect variable, as stated in the advisory action dated 12/15/2021 Gilewski teaches the lowest dose tested in prostate cancer patients was less effective.  See Pg. 3270, Column 2, Paragraph, first.  Thus, the amount of immunogen matters.  Since the epitope ratio also reflects the amount of immunogen conjugated to each KLH molecule, the epitope ratio is a metric of amount of immunogen and it matters as to the result seen with the conjugate claimed.  Therefore, it is a result effective variable.  Gilewski states this clearly by stating that higher antigen-KLH ratios correlate with improved immunogenicity (Pg. 3270 Column 1, Paragraph, penultimate).  Also, they chose higher antigen/KLH ratios for their future studies (Pg. 3275, Column 2, Paragraph, third), this makes it even more clear to one of ordinary skill in this art that such higher epitope ratios are desirable.  If Applicant were 
Globo-H being non-immunogenic is of no moment here since the instant claims provide it as a conjugate.  Furthermore, use of it as an immunogen is cited in the prior art and so it is clearly immunogenic.   See the rejection of record and discussion here.

Applicant’s manipulation of Slovin’s data was discussed in the advisory action and is not persuasive.  The data were on page 4 of those arguments and are on page 4 of the current arguments but labeled as page 16.  Again, lower doses took longer to peak in response.  Thus, Slovin’s data support amount of immunogen as a result effective variable.  Applicant’s discussion over time to arrive at peak response is of no moment.  Essentially, the data make clear that doses matter.  The art makes clear that epitope ratio matters.  Thus, since they matter with respect to response, they are result effective variables.  The expectation from the art presented will be that higher doses cause higher responses or better responses in some way.  Slovin’s data does not refute this pattern.  Nine weeks is still much faster than 34 weeks.  Thus, doses and epitope ratio are worth optimizing.  They are obvious to optimize.  Applicant’s requirement that a perfect dose response curve, always increasing with every dose increasing, be present for a showing that dose matters is not what is required by one of ordinary skill in this art.  Ragupathi even teaches the fact that sometimes dose optimization leads one to a middle value rather than a highest value.  They state that too much or too little hapten led to a lower antibody response (Pg. 220, Column 1, Paragraph, penultimate).  However, optimizing to the middle of a range is still dose optimization and so the ratios of instant claims are still 
Applicant then states that one of ordinary skill in this art would not have had a reasonable expectation of success at improving immune response by increasing epitope ratio.  This is incorrect.  See above and the original rejection.
The argument by Applicant over the three formulations of Gilweski was previously addressed in the advisory action in which it was explain to Applicant that the same amount of Globo-H was used in each experiment and so ratio was not tested.
Applicant’s argument over SEQ ID Nos. 1-2 was addressed in the advisory action dated 12/15/2021.  They fail to rebut that rebuttal or address it in any way and so the argument is not persuasive.
Applicant’s argument over inert gas is not persuasive for the reasons of record and those in the advisory action dated 12/15/2021. There is a declaration dated 11/29/2021  with a Dr. Chao cited.   However, as previously stated, Applicant’s purpose for use of inert gas is of no moment here when the art provides another reason, maintaining conjugation sites (free thiols).  See the action dated 07/27/2021 on page 21.   
As previously stated, the prior art recognized that KLH did not have to be in didecamer form to function.  See the work of Krantz of record.  With respect to the Biosyn KLH alone, this is not commensurate in scope with the claims as the claims are drawn to use of a KLH conjugate, not KLH alone.  Also, Applicant argues above that KLH has immunogenic epitopes of its own.  Therefore, they clearly and rightly believe that even its monomer is immunogenic.  This is paired with the fact it is a foreign protein in the human body and so will certainly generate an immune response at least of the molecule 
Use of KLH oligomers in vaccines is supported by Applicant’s own statement above that didecamer is functional as immunogen.  Therefore, Applicant’s subsequent contradiction of this statement is not persuasive.  Also, see Krantz for support in using KLH oligomers, their teachings already of record.
Applicant then states Krantz’s preferences are a teaching away of use of KLH monomer.  This is not true as first, Krantz teaches monomer use as immunogen and second, never states that monomer is non-functional.  Thus, Applicant’s argument is not persuasive.
Applicant argues that Danishefsky was using didecamer and so their epitope ratio is not close to those taught.  This argument has already been addressed on record.  See the previous actions.  
Applicant’s data over the 0.17 and 1611 epitope ratios have been discussed and are not unexpected.  See the previous actions.  The results are consistent with what would be expected from the combined teachings of the prior art, higher epitope ratio providing more immunogen and thus higher immune responses.  No unexpected results have thus been shown.
Use of KLH oligomer is not undesirable. See the work of Krantz.  Applicant fails to look at all the references combined and so cannot obviate this rejection as they only attack single references.  Also, one already knows they can achieve high epitope ratios based 
Applicant’s argument over Danishefsky using didecameric KLH based on a journal article was previously addressed as flawed and not persuasive.  See the previous actions.  Also, the same can be said for Applicant’s argument over Gilewski which uses not the article itself but a patent to try to validate the argument that both use didecamer, which is of no moment since one can obviously use other forms of KLH as taught by Krantz.  Use of inert gas is obvious for the reasons of record and need not be Applicant’s reasons as previously discussed.
Assuming arguendo that Gilewski does use Perimmune KLH as discussed by the patent cited by Applicant above, then it is clear that it is a purified KLH from hemolymph.  See US5855919 at Column 3, Paragraph, fifth and Column 4, Paragraph, second and third.  Thus, it will certainly contain both SEQ ID Nos. 1 and 2 as evidenced by Applicant previously and so both are obvious to use in the obvious conjugates recited in instant claims previously discussed since the mix will be conjugated in the obvious method based on specific oligomerization state desired as previously stated and this only requires use of the KLH of Gilewski, which is obvious to arrive at predictable results using a known protein.  See page 9 of Applicant’s response to the restriction requirement which states that KLH from hemolymph is both KLH1 and KLH2 as a mix and so has instant SEQ ID NO. 1 and 2.  Thus, this further supports the obviousness of these two claim elements.
Applicant’s arguments over the case with Standard Oil Co. has been previously addressed.  Also, as previously stated, no impermissible hindsight has been used here 
Applicant provides no reason why OBI Pharma cannot support the obviousness rejection.  The practitioners clearly thought it had potential to work since it is a clinical trial.  Also, Applicant cannot attack references individually to obviate the rejection.  Thus, the argument is not persuasive.
Also, OBI Pharma and Chen need not teach use of inert gas.  Other references above do that.  Furthermore, oligomeric KLH is functional as an immunogen.  Applicant states this above and proves it with their discussion over the oligomers used with success by Danishefsky and Gilewski.  Therefore, Applicant simply seeks to misrepresent the state of the prior art with respect to functionality of KLH oligomer in immunogenic compositions.  Also, see Krantz as discussed on record.
Danishefsky’s teaching over inert gas use is paired with Greven and together they make its use obvious for the reasons of record.
With respect to the Chao and Huang declarations dated 11/29/2021, the rebuttal above and in the previous actions clearly address their arguments as well.  It should be added that, with respect to the Chao declaration, there is no argument that Danishefsky alone inherently arrives at the claimed subject matter and so this discussion is off point.  
With respect to the Huang declaration, causing an immune response against Globo-H is the goal of the obvious method and so extending survival of a patient with Globo-H expressing cancer is expected as the immune system clears the cancer by 
Taken all together, this rejection stands and is made for the new claim 88 for the reasons of record and here.  The only difference between it and the other independent claims is the preamble and presence of the elected species.  The preamble will be achieved by the performance of the active steps and is also an obvious goal of the claimed invention as stated above.  
Thus, the combined teachings above clearly render all claims rejected above obvious.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
These claims recite effective amounts of the pharmaceutical composition comprising the conjugate.  Therefore, they read on the amount of adjuvant and conjugate together.  Yet, in the original disclosure, the amounts of these claims are used to describe the amount of conjugate only. See paragraphs 0053-0054 for example. Therefore, the claims contain new matter and are rejected here.  The original disclosure does not teach the claim limitations as currently recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 are rejected under 35 U.S.C. 103 as being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980, previously cited), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998, previously cited), Krantz (US2004/0247608, published 12/09/2004, previously cited), and Olbrich (EP2500035, published 09/19/2012).
The OBI Pharma clinical trial announcement seeks to compare active immunotherapy using OPT-822/OPT-821 with PBS alone in combination with low dose cyclophosphamide in post-treated metastatic breast cancer subjects (Purpose).  Importantly, OPT-822 is synonymous with OBI-822, the Globo H-KLH conjugate under examination in the instant claims.  OPT-821 is synonymous with OBI-821, a saponin adjuvant.  Therefore, OPT-822/OPT-821 meets all the therapeutic agent structural limitations of the instant claims.  Subjects treated have breast carcinoma (Inclusion Criteria), which is an epithelial cancer.  In addition, one of ordinary skill in this art knows that OPT-822 induces an immune response against Globo H since KLH is not a human protein.  Therefore, one of ordinary skill in this art readily envisions said patients suffering from Globo H-expressing breast cancer.  Otherwise, no effect of the drug would be 
Gilewski teaches a related method, a phase I trial using a fully synthetic globo H conjugate administered to metastatic breast cancer patients (Title).  They teach that the globo H antigen is commonly found on breast cancer cells and other epithelial cell cancers and is a potential target for therapy (Abstract).  They evaluated synthetic globo H-KLH conjugates for toxicity and immunogenicity (Abstract).  They used with the conjugate the saponin adjuvant QS-21 (Abstract) which is identical to OBI-821.  The patients developed IgM antibody responses to the composition (Abstract).  They teach the structure of globo H (Pg. 3270, Column 1, Paragraph, first).  Their synthetic globo H construct was conjugated to KLH (Pg. 3271, Column 2, Paragraph, second), which is a mixture of instant SEQ ID NOs. 1 and 2 and so the conjugate will comprise SEQ ID NO.1, barring evidence from Applicant to the contrary.  Two conjugations were used.  The direct method linked the Globo H to amine groups (lysines) of KLH (Pg. 3271, Column 2, Paragraph, second).  The second method used thiolated KLH (derivatized KLH) which was reacted with the Globo H-MMCCH conjugate (Pg. 3271, Column 2, Paragraph, second). The latter is the same reaction done in the instant specification to produce the recited conjugate. Paragraph 0246 makes clear that lysines are used for conjugation in this method.  
They link KLH to globo H via MMCCH which results in higher antigen-KLH ratios, yields, and immunogenicity (Pg. 3270, Column 1, Paragraph, second and Column 2, Paragraph, second).  They teach an epitope ratio of 732:1 as a globo H/KLH conjugation 
Gilewski teaches five administrations of their conjugate composition to each patient (Pg. 3272, Column 2, Paragraph, ultimate).  The dose was 10 micrograms (Pg. 3271, Column 1, Paragraph, third).  This would be, using 60kg as an average female weight, 0.167 micrograms per kilogram.  The treatment was well tolerated (Pg. 3273, Column 1, Paragraph, second).  They conclude that treatment of metastatic breast cancer patients with their globo H-KLH conjugate plus QS-21 can generate an immune response with minimal toxicity (Pg. 3274, Column 1, Paragraph, final).  They plan to use the MMCCH version of the conjugate in future studies due to higher antigen/KLH ratio yields (Pg. 3275, Column 2, Paragraph, final).  Gilewski states that higher antigen-KLH ratios correlate with improved immunogenicity (Pg. 3270 Column 1, Paragraph, penultimate).  Also, they chose higher antigen/KLH ratios for their future studies (Pg. 3275, Column 2, Paragraph, third), this makes it even more clear to one of ordinary skill in this art that such higher epitope ratios are desirable.  They point out that the globo H conjugate would have effect on Globo H-expressing tumors (Pg. 3275, Column 2, Paragraph, final).  
Gilewski uses Perimmune KLH (Pg. 3271, Column 1, Paragraph, second) as discussed by the patent cited by Applicant above, and it is clear that it is a purified KLH from hemolymph.  See US5855919 (cited by Applicant supra) at Column 3, Paragraph, fifth and Column 4, Paragraph, second and third.  Thus, it will certainly contain both SEQ ID Nos. 1 and 2 as evidenced by Applicant previously and so both are obvious to use in the obvious conjugates recited in instant claims previously discussed since the mix will 
As discussed in the non-final dated 04/11/2019 on pages 21-22, since all active steps of the instant claims are rendered obvious here, the intended uses in the preambles of claims 46, 58, and 88 will also be met.  Also, in claims 72-73, the dose administered is a result effective variable and will be optimized/arrived at by routine experimentation.  
Thus, OBI Pharma and Gilewski render obvious a method of using Globo H-KLH conjugate with adjuvant to treat metastatic breast cancer. 
Neither OBI Pharma nor Gilewski teaches an epitope ratio of 750, for example, though Gilewski teaches a value near this as discussed above.  Gilewski also teaches that higher antigen/KLH ratios are preferred.  This is logical to one of ordinary skill in this art since the more target antigen present, the more likely the immune system of the subject is to react thereto.  Thus, it would have been obvious for one of ordinary skill in this art to produce and use a conjugate with an epitope ratio of 750 or more in the methods of both OBI Pharma and Gilewski for the advantage of improving immunogenicity of the conjugate and so better treating the cancer patients.  Also, one of ordinary skill in this art recognizes that the amount of immunogen in an immunogenic composition is a result effective variable, with high levels causing stronger immune responses.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to 
In order to ensure maximal and efficient conjugation of the thiolated KLH to the Globo-H-MMCCH, it would also have been obvious in view of the prior art to store the thiolated KLH in an inert gas before the final conjugation step to preserve the reactive thiols thereon.  

Danishefsky ‘952, teaches methods of making the same conjugate as Gilewski above.   Their compound is prepared by reacting Globo H aldehyde with MMCCH and to form Globo-H-MMCCH (Column 103, Lines 35-48) and adds sulfhydryl groups to KLH using 2-iminothiolane forming thiolated KLH (Column 103, Lines 50-62). Importantly, Danishefsky teaches all their air and moisture sensitive reactions were performed under an argon atmosphere (Column 63, Lines 20-25).  
Thus, in view of the teachings of Greven and Danishefsky ‘952, it would be clear to one of ordinary skill in this art that thiolated KLH has reactive mercapto groups that need to be stored under inert gas, such as argon or nitrogen, away from air/oxygen to preserve said groups for conjugation to MMCCH in the conjugate of Gilewski supra.  Thus, this step in the process used to recite the products of instant claims is obvious.
With respect to obtaining derivatized KLH using 2-iminothiolane, which will create thiolated KLH, thiolated KLH is taught for use in making the therapeutic conjugate in Gilewski as discussed above.  
Danishefsky ‘492 teaches conjugating the ganglioside FucGM1 to MMCCH (0396-0397), the same linker as Gilewski above.  Thus, both these authors conjugate sugar 
None of the references above show an epitope ratio of 3000 (as in new claims 82 and 85) could be possible with the reaction of Gilewski.  This is remedied by the reference below cited by Gilewski.
Ragupathi teaches that the disaccharide STn can be conjugated to KLH with an epitope ratio of 3000 (Pg. 217, Column 2, Paragraph, final).  Thus, the art before the filing of the instant application knew such an epitope ratio was achievable on KLH and the sugar of instant claims Globo-H would be expected to therefore be usable to achieve higher epitope ratio than 750 and even up to 3000.  Again, said ratio will be optimized through routine experimentation by one of ordinary skill in this art.  Ragupathi states low epitope ratios are called a difficulty (Abstract).  They also state on page 218, Column 1, Paragraph first, that higher epitope ratio led to higher antibody titers in their conjugate.  Higher epitope ratio is more immunogenic (Pg. 220, Column 1, Paragraph, penultimate).  Therefore, again, the epitope ratio is a result effective variable with higher epitope ratios 
 Therefore, all epitope ratios of the claims here are obvious.
None of the authors above teaches specifically that the KLH moiety can aggregate.  
This deficiency is remedied by the art below.
Krantz teaches a conjugate of a plurality of carbohydrate haptens and an aggregate (multimer) of a carrier moiety (Abstract).  Their conjugate can be used to elicit an immune response (Abstract).  Their conjugate is preferably a carbohydrate substituted aggregate of KLH monomers, in particular, a dimeric, trimer, or tetrameric aggregate (Abstract).  Their preferred immunogen is an aggregated carbohydrate-substituted KLH (0078).  The maximum limit on the degree of aggregation is that the aggregate should not be so large as to precipitate out of solution and is preferably less than a decamer (0085).  Thus, one of ordinary skill in this art can envision use of any multimer of KLH in the obvious conjugate of instant claims that are smaller than decamers.  
Taken all together, the combined teachings of the art above render the instant claims above obvious.  The art provides clear motivation and a reasonable expectation of success in arriving at and using the recited conjugate to treat breast cancer.  
Though the art provides the sequences of SEQ ID NO. 1 and 2 as discussed above, the prior art was also aware of these sequences such as SEQ ID NO. 2.
Olbrich teaches conjugates with highly immunogenic carrier proteins for enhancing immunogenicity (0015). Such carrier proteins include KLH (0016).  One such KLH is their SEQ ID NO. 2 (0017) which is identical to instant SEQ ID NO. 2.  Native KLH multimers can be used or subunits thereof, which would include monomers, for example (0017).  .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 17, 33-38, and 58-68 of copending Application No. 14/489182 in view of OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, 
The combined teachings of OBI Pharma, Inc., Gilweski, Chen, Greven, Danishefsky ‘952, Danishefsky ‘492, Ragupathi, and Krantz have been discussed on record and all reasons why they render the instant claims obvious are incorporated here. Said reasons were discussed in the previous action as well as above.  Addition of the copending claims only further supports this finding of obviousness.
The copending claims are drawn to the products used in the instant methods.  Therefore, combined with the art above, the copending claims clearly render the instant claims obvious.  Since the copending claims are drawn to Globo-H-KLH conjugates, they are obvious to use in the obvious method to achieve predictable results.  Said conjugates are the key active ingredient in the obvious method of instant claims.  Thus, the claims are rejected here.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642